Citation Nr: 0531675	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-05 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ankle injury 
residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
service connection for right ankle injury residuals.  The 
veteran offered testimony before the undersigned Acting 
Veterans Law Judge at a video conference hearing held in 
February 2005.  A transcript of that hearing has been 
associated with the claim folders.  

In June 2005 the Board remanded the case for additional 
development of the evidence.  The requested development 
having been undertaken, the case is once again before the 
Board for appellate consideration of the issue on appeal.  

One of claims remanded in June 2005, entitlement to service 
connection for hypertension, has since been granted.  See 
August 2005 RO rating decision.  Hence, that matter is no 
longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations apply in the instant case.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims provided guidance regarding the notice 
requirements mandated by the VCAA.  The Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
appear to be met.

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that the veteran is afforded due 
process.

The Board observes that one page of what appears to be part 
of a private medical-based report was associated with the 
record in August 2005, subsequent to the most recent (August 
2005) supplemental statement of the case (SSOC).  The record 
refers to, in part, the veteran's right ankle.  This record 
also shows that the veteran was afforded a physical 
examination by another physician, Dr. DePaz, in January 2005.  
A copy of that latter report has not been associated with the 
claims file.  Moreover, the incomplete portion of the August 
2005 medical report has apparently not been reviewed by the 
RO.  The veteran did not waive RO initial consideration of 
this evidence.  The Board is now bound to return the record 
to the RO for initial consideration of the additional 
evidence.  See Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003).  In so doing, the RO should seek to obtain the full 
private medical report, as well as the report of the January 
2005 examination conducted by Dr. DePaz.  

The veteran also testified in February 2005 that he had 
applied for Social Security Administration (SSA) disability 
benefits.  See page 12 of the hearing transcript.  While some 
records from the SSA have been associated with the veteran's 
claim files, copies of medical and legal documents related to 
his SSA disability application should also be associated with 
the claim files.  38 C.F.R. § 3.159(c)(2) (2005).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact SSA and request 
that they furnish copies of all medical 
and legal documents pertinent to the 
veteran's claim for disability benefits.  
If medical evidence utilized in 
processing such claim is not available, 
the fact should be entered in the claim 
folders.

2.  The RO should seek to associate with 
the record the remaining portion of the 
incomplete medical report received by the 
RO in August 2005.  An effort to obtain 
the January 2005 examination report 
conducted by Dr. DePaz should also be 
undertaken.  If any of this evidence is 
not available, the fact should be entered 
in the claim folders.

3.  After undertaking any additional 
development deemed necessary, the RO 
should re-adjudicate the matter of 
entitlement to service connection for 
right ankle injury residuals 
(specifically including initial 
consideration of the additional evidence 
received by the RO in August 2005 without 
a waiver of RO review and the evidence 
associated with the record pursuant to 1. 
and 2. above).  If any follow-up 
development is deemed necessary, to 
include obtaining an addendum opinion (in 
order to allow the examining physician to 
take into account any additional evidence 
associated with the record pursuant to 
this remand) by the VA examiner who 
examined the veteran in July 2005, it 
should be completed.  If the benefit 
sought remains denied, the RO should 
issue an appropriate SSOC, and give the 
appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.



The purpose of this remand is to satisfy due process 
considerations (to include those espoused by the Federal 
Circuit in DAV, supra).  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S.M. CIEPLAK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


